 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalnut Mountain Care Center and District 1199, Na-tional Union of Hospital and Health Care Employ-ees, RWDSU, AFLCIO. Case 3 CA-8226May 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PEN ELLOAND MURPIIYUpon a charge filed on November 7, 1977, and anamended charge filed on November 16, 1977, by Dis-trict 1199, National Union of Hospital and HealthCare Employees, RWDSU, AFL-CIO, herein calledthe Union, and duly served on Walnut MountainCare Center, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 3, issued a com-plaint and notice of hearing on December 2, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 9, 1977,following a Board election in Cases 3 RC -6894 and3-RC-6895,1 the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate; 2 and that, commencing on or about October 4,1977, and at all times thereafter, Respondent has re-fused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On December 12, 1977,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On December 27, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 6,The Union onginally filed two petitions for separate units. but at aconsolidated hearing the parties stipulated as to the single unit herein foundappropriate.Official notice is taken of the record in the representation proceeding.Cases 3-RC 6894 and 3 RC-6895, as the term "record" is defined in Sees102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, asamended. See LTV' Electrosyrsrems, Inc, 166 NLRB 938 (19671) enfd 388F.2d 683 (CA. 4, 1968); Golden Age Beverage Co.. 167 NLRB 151 {1967),enfd. 415 F. 2d 26 (C.A. 5, 1969); Infertype Co. v. Penello, 269 F.Supp. 573(D.C.Va., 1967); Folleii Corp, 164 NLRB 378 (1967). enfd. 397 F.2d 91(C.A. 7. 1968); Sec. 9(d) of the NLRA, as amended.1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause Respondent admits itsrefusal to bargain but in effect denies that it therebyviolated Section 8(a)(5) and (1) of the Act. Specifical-ly, Respondent attacks the Union's certification onthe ground that the Regional Director erred in pro-cessing the Union's petition and the underlying rep-resentation case despite alleged supervisory partici-pation in the collection of the Union's showing ofinterest and because it had been denied a hearing onthe issue of supervisory participation which it hadalso raised in its objections. Further, Respondentcontends that the Union's certification was invalid inthat the certified unit included charge licensed prac-tical nurses and health services supervisors who, itcontends, are supervisors within the meaning of theAct. The General Counsel contends that all materialissues have been decided and that there are no litiga-ble issues of fact warranting a hearing herein. Weagree with the General Counsel.Our review of the record, including that in Cases3-RC 6894 and 3-RC-6895, shows that prior to thehearing in the representation case Respondent re-quested a postponement based on its allegation thatalleged supervisors had solicited, induced, andcoerced employees to sign authorization cards on be-half of the Union. The Regional Director denied Re-spondent's postponement request but agreed to in-vestigate Respondent's allegation regarding theauthorization cards in a collateral investigation. At ahearing held March 29, 1977, Respondent moved toadjourn the hearing and/or withhold issuance of adecision, pending investigation of its allegations ofsupervisory participation in obtaining the requisiteshowing of interest. On April 7, 1977, after an admin-istrative investigation, the Regional Director, in hisDecision and Direction of Election, denied Respon-dent's motion, finding that the Union's showing ofinterest warranted proceeding to an election. OnApril 20, 1977, after an administrative investigationof evidence submitted by Respondent after the April236 NLRB No. 40284 WALNUT MOUNTAIN CARE CENTER7, 1977, hearing, the Regional Director informed Re-spondent that the Region remained administrativelysatisfied with the Union's showing of interest. OnApril 21, 1977, Respondent filed with the Board arequest for review of the aforementioned Decisionand Direction of Election. However, on April 26,1977, the Board informed Respondent that its re-quest for review, having been due in Washington,D.C., by April 20, 1977, was untimely submitted, andwould therefore not be considered by the Board.On May 6, 1977, an election by secret ballot wasconducted pursuant to the Regional Director's Deci-sion and Direction of Election. The tally was 55 forand 13 against the Union; there were 11 challengedballots, a number insufficient to affect the results ofthe election. On May 12, 1977, Respondent filedtimely objections to conduct affecting the results ofthe election. Respondent's Objection I again allegedthat the Union had received improper aid and assis-tance by supervisory participation in its collection ofits showing of interest. After an investigation, the Re-gional Director issued a report on objections inwhich he recommended, inter alia, that Objection Ibe overruled. The Regional Director noted that thevalidity of the showing of interest is a matter for ad-ministrative determination.On June 27, 1977, Respondent filed exceptions tothe Regional Director's recommendations regardingcertain objections, including Objection 1. On Sep-tember 9, 1977, the Board issued a Decision and Cer-tification of Representative, wherein the Boardadopted the Regional Director's findings and recom-mendations and certified the Union as the collective-bargaining representative of Respondent's employeesin the unit found appropriate. Thus, the Board previ-ously ruled in the representation case as to Respon-dent's allegation of supervisory participation in theUnion's obtaining its showing of interest.It is will settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding.4and Respondent does not of-'See Pittsburgh Plate Glass Co. v. NL.RB., 313 U.S 146. 162 (1941):Rules and Regulations of the Board. Secs 102.67{f) and 102.69(c).4In regard to Respondent's contention that the certified unit includescharge licensed practical nurses and health services supervisors vwho, it alleg-es, are supervisors within the meaning of the Act. we note that the RegionalDirector directed the election in the unit stipulated by the parties to beappropriate for collective bargaining.The unit description properly excludes "supervisors as defined in theAct." As Respondent failed to file a timely request for review to the Regiol-fer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practice pro-ceeding.5 Accordingly, we grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent Walnut Mountain Care Center is apartnership with its principal place of business inLiberty, New York, where it is engaged as a healthcare institution in the operation of an extended-carenursing facility. During the past 12 months, Respon-dent received gross revenues in excess of $100,000from its operations and purchased goods valued inexcess of $50,000 shipped to it in New York Statedirectly from points outside the State of New York.At all times material herein. Respondent is and hasbeen an employer as defined in Section 2(2) of theAct, engaged in commerce and in operations affect-ing commerce as defined in Section 2(6) and (7) ofthe Act, respectively.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.al Director's Decision and Direction of Election, it is now precluded fromrelitigating any issue that could thereby have been raised in the representa-tion proceeding: see Sec 102 67(f) of the Board's Rules and Regulations.To the extent that Respondent may have raised the issue of alleged super-visors status of charge licensed practical nurses and health services supervis-ors by use of the challenge procedure- we note that there were I chal-lenges at the election such unresolved placement of certain individualsdoes not constitute a valid defense to the complaint. It is clear that, howeverthe question of supervisory status of any challenged charge licensed practi-cal nurses or health services supervisors might ultimately be resolved, Itsresolution cannot affect the basic appropriateness of the certified unit, theUnion's majorit, therein. or the ability of the parties to bargain in thecertified unit There is nothing to preclude the parties from agreeing on thestatus and unit placement of challenged charge licensed practical nurses orhealth services supervisors oir from filing a petition seeking to resolve thatissue, pursuant to Sec. 102 60bh) of the Board's Rules and Regulations,Series 8. as amended. See Sierra Pacifi Hospitals, Inc. d b a Riverside Hos-pitalfor Extended (ir., 226 NILRB 767 (1976): Landis Tool Compans, Diii-sion i)f Liiton Industries. 203 NLRB 1025 ( 1973); Ihe May Department StoresCompany, 186 NL.RB 86 (1970).5 See P.X F Equipmenni ('o. In., 216 NLRB 271 (1975)285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDDistrict 1199, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO. is alabor organization within the meaning of Section2(5) of the Act.Ill. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time non-pro-fessional employees of the Employer at its Lib-erty, New York nursing home; excluding all pro-fessional employees, registered nurses, officeclerical employees, guards and supervisors asdefined in the Act.2. The certificationOn May 6, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 3, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 9, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about September 26, 1977, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about October 4, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 4, 1977, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Walnut Mountain Care Center setforth in section III, above, occurring in connectionwith its operations described in section I, above, havea close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Walnut Mountain Care Center is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. District 1199, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time nonprofes-sional employees of the Employer at its Liberty, NewYork, nursing home; excluding all professional em-ployees, registered nurses, office clerical employees,guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective286 WALNUT MOUNTAIN CARE CENTERbargaining within the meaning of Section 9(b) of theAct.4. Since September 9, 1977, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 4, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Walnut Mountain Care Center, Liberty, New York,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with District 1199, NationalUnion of Hospital and Health Care Employees,RWDSU, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time non-pro-fessional employees of the Employer at its Lib-erty, New York nursing home; excluding all pro-fessional employees, registered nurses, officeclerical employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Liberty, New York, facility copies ofthe attached notice marked "Appendix." 6 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 3, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National L.abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIlL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Dis-trict 1199, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO,as the exclusive representative of the employeesin the bargaining unit described below.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time non-pro-fessional employees of the Employer at its287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLiberty, New York nursing home; excludingall professional employees, registered nurses,office clerical employees, guards and supervis-ors as defined in the Act.WALNUT MO[ N FAIN CARE CENTER288